Citation Nr: 0316709	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-04 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a respiratory disorder, 
claimed as bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The appellant had periods of active duty for training 
(ACDUTRA) including between May 13, 1995 and May 27, 1995.

The record reflects that by rating action dated in August 
1996, the Department of Veterans Affairs (VA), Regional 
Office (RO) in San Juan, Puerto Rico denied entitlement to 
service connection for bronchitis.  The appellant was 
notified of this action in August 1996, but did not file a 
timely appeal.  That determination is final.  See 38 C.F.R. 
§ 20.1103 (2002).  

The appellant submitted documentation to reopen the claim in 
October 1998, which the RO declined in a rating decision 
dated in December 1998.  He most recently attempted to reopen 
the claim for service connection for a respiratory disorder, 
claimed as bronchial asthma, in April 2000.  

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a June 2000 RO rating decision that 
reopened the claim of entitlement to service connection for 
bronchial asthma, but denied the claim on the merits.  The 
Board points out, however, that whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed by the Board before the underlying claim may be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, regardless of the RO's action, the Board 
must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  In accordance with the prevailing law, 
the issue of service connection for a respiratory disorder, 
claimed as bronchial asthma, has been recharacterized on the 
title page.




REMAND

A review of the record reveals that the appellant was treated 
for bronchitis during a period of ACDUTRA between May 13, 
1995 and May 27, 1995, as well as for respiratory symptoms 
thereafter.  He was afforded a VA examination for 
compensation and pension purposes in June 1996 subsequent to 
which the examiner stated that there was no evidence to 
document a case of bronchitis, although it was indicated that 
dyspnea was present.  The record reflects that the appellant 
continues be treated for respiratory symptomatology, most 
recently diagnosed as bronchial asthma by his private 
physician, R. A. Rios Mollineda, M.D., FCCP, who suggested in 
March 2001 that the disability was related to a period of 
military training.  The Board thus finds in this instance the 
appellant should be afforded a current pulmonary examination 
with a medical opinion, to help resolve the date of onset and 
etiology of any current respiratory disability.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination, and 
conducting a thorough and contemporaneous medical 
examination, to include a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In May 2002, the Board informed the appellant of his rights 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002).  During the course of this appeal, the 
regulation authorizing the Board to develop evidence or to 
cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the appellant a 
VCAA letter.

2.  The appellant should be scheduled 
for an appropriate VA examination to 
determine the onset and etiology of any 
current respiratory disability.  All 
indicated tests and studies, including 
X-rays and pulmonary function tests 
should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  
The examiner should provide an opinion 
with respect to any diagnosed 
respiratory disability as to whether it 
is at least as likely as not (that is, 
a probability of 50 percent or more) 
related to an episode of bronchitis for 
which the appellant was treated during 
a period of ACDUTRA in May 1995.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  A copy of this 
remand must also be made available to 
the examiner for review.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2002). 

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue of whether new and 
material evidence has been received to 
reopen the claim for service connection 
for a respiratory disorder, claimed as 
bronchial asthma.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate consideration.  

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


